DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on August 19, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	As to claim 2, it is unclear how the light pipe structure has a width that increases from a top surface of the light pipe structure in a direction towards the substrate when the U-shape of the lower etch stop layer extends continuously along sidewalls and a bottom surface of the light pipe structure.  In other words, the lower etch stop layer cannot have a U-shape if the light pipe structure has a width that increases from a top surface to a substrate direction.


Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tomimatsu et al. (U.S. Patent Publication No. 2016/0079294 A1), hereafter “Tomimatsu”.

	As to claim 1, Tomimatsu teaches:
Forming a photodetector PD in a substrate SUB.

Forming (FIG. 19) a lower interconnect portion (IF1+IF2+IF3) of an interconnect structure (M1+M2+M3+IF1+IF2+IF3+IF4) over the photodetector.  The Examiner notes that “a lower interconnect portion” does not itself need to form an interconnect.  Lower interconnect portion (IF1+IF2+IF3) is a lower portion of interconnect structure M1+M2+M3+IF1+IF2+IF3+IF4.

Performing (FIG. 21) a removal process to define a first opening WGH overlying the photodetector in the lower interconnect portion.

Forming (FIG. 22) a lower etch stop layer PF lining the first opening, wherein the lower etch stop layer has a U-shape in the first opening.

Forming an upper interconnect portion IF4 of the interconnect structure over the lower etch stop layer.  The Examiner notes that the upper interconnect portion is not required to be formed directly over the lower etch stop layer.

Forming (FIG. 25) a light pipe structure FI overlying the photodetector, wherein the U-shape of the lower etch stop layer extends continuously along sidewalls and a bottom surface of the light pipe structure.


	As to claim 3, Tomimatsu teaches the lower interconnect portion comprises forming a bottommost conductive wire M1/CM1 over the substrate SUB, and wherein the bottom surface of the light pipe structure extends below the bottommost conductive wire.  See Tomimatsu, FIG. 1.

 	As to claim 4, Tomimatsu teaches the lower etch stop layer PF continuously vertically extends from a first point above the bottommost conductive wire M1/CM1 to a second point below the bottommost conductive wire.  Id.

Indication of Allowable Subject Matter 
 	Claims 9-20 are indicated as being allowable.

 	The following is a statement of reasons for the indication of allowable subject matter: “depositing an upper dielectric structure over the lower etch stop layer such that the upper dielectric structure fills the opening…wherein the patterning process comprises a second etch process that is performed at a higher power than the first etch process” (claim 9), and “forming an upper etch stop layer over the photodetector such that the upper etch stop layer continuously vertically extends from a top surface of the upper dielectric structure to a point below a top surface of the lower etch stop layer; and forming a light pipe structure over the photodetector such that the light pipe structure contacts sidewalls of the upper etch stop layer and sidewalls of the lower etch stop layer” (claim 16).  

 	As to claim 9, Tomimatsu is the closest prior art but only teaches a single etch process.  Additionally, Tomimatsu does not teach an upper dielectric structure filling the opening.

 	As to claim 16, Tomimatsu does not teach the limitations of the upper etch stop layer.


Claims Allowable If Rewritten in Independent Form
	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


No Prior Art Applied 
 	No prior art has been applied to claim 2 in view of the unclear claim language.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829